IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-40734
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JACQUELINE MARTIN,

                                      Defendant-Appellant.



                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:94-CR-140-1
                        - - - - - - - - - -

                             May 8, 1996

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jacqueline Martin appeals her jury conviction for interstate

transportation of stolen securities and uttering forged

securities.    She argues that the district court erred in denying

her motion to suppress statements made without the presence of

her attorney, who represented her on charged state offenses,

during an interview by federal agents concerning uncharged

federal offenses because the state and federal offenses were


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-40734
                                 -2-

inextricably intertwined.   We have reviewed the record and find

no reversible error.   For essentially the reasons given by the

district court, there was no error in the denial of the motion to

suppress Martin's statements.   United States v. Martin, No. 1:94-

CR-140-1 (E.D. Tex. June 6, 1995).

     AFFIRMED.